                                         Case 3:20-cv-09253-JD Document 39-2 Filed 12/29/20 Page 1 of 2



                                  1   LOEB & LOEB LLP
                                      Camron A. Dowlatshahi (SBN 308618)
                                  2   cdowlatshahi@loeb.com
                                      10100 Santa Monica Blvd, Suite 2200
                                  3   Los Angeles, CA 90067-4120
                                      Telephone: (310) 282-2000
                                  4   Facsimile: (310) 282-2200

                                  5   Attorney for Amicus Curiae Immigration Law
                                      Professors
                                  6
                                  7
                                  8                                UNITED STATES DISTRICT COURT

                                  9                    IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA

                            10
                            11        PANGEA LEGAL SERVICES; DOLORES                    )   Case No.: 3:20-cv-09253-JD
                                      STREET COMMUNITY SERVICES, INC.;                  )
                            12        CATHOLIC LEGAL IMMIGRATION                        )   DECLARATION IN SUPPORT OF
                                      NETWORK, INC.; and CAPITAL AREA                   )   UNOPPOSED ADMINISTRATIVE
                            13        IMMIGRANTS’ RIGHTS COALITION,                     )   MOTION FOR LEAVE TO FILE
                                                                                        )   AMICUS CURIAE BRIEF
                            14                       Plaintiffs,                        )
                                                                                        )
                            15               v.                                         )
                                                                                        )
                            16        U.S. DEPARTMENT OF HOMELAND                       )
                                      SECURITY; CHAD F. WOLF, under the title           )
                            17        of Acting Secretary of Homeland Security;         )
                                      KENNETH T. CUCCINELLI, under the title            )
                            18        of Senior Official Performing the Duties of the   )
                                      Deputy Secretary for the Department of            )
                            19        Homeland Security; U.S. CITIZENSHIP AND           )
                                      IMMIGRATION SERVICES; U.S.                        )
                            20        IMMIGRATION AND CUSTOMS                           )
                                      ENFORCEMENT; TONY H. PHAM, under                  )
                            21        the title of Senior Official Performing the       )
                                      Duties of the Director of U.S. Immigration and    )
                            22        Customs Enforcement; U.S. CUSTOMS AND             )
                                      BORDER PROTECTION MARK A.                         )
                            23        MORGAN, under the title of Senior Official        )
                                      Performing the Duties of the Commissioner of      )
                            24        U.S. Customs and Border Protection; U.S.          )
                                      DEPARTMENT OF JUSTICE; WILLIAM P.                 )
                            25        BARR, under the title of U.S. Attorney            )
                                      General; EXECUTIVE OFFICE FOR                     )
                            26        IMMIGRATION REVIEW; and JAMES                     )
                                      MCHENRY, under the title of Director of the       )
                            27        Executive Office for Immigration Review,          )
                                                                                        )
                            28                       Defendants.                        )

                                          DECLARATION IN SUPPORT OF UNOPPOSED ADMINISTRATIVE MOTION FOR LEAVE TO FILE
      Loeb & Loeb
A Limited Liability Partnership
                                                             AMICUS CURIAE BRIEF (NO. 3:20-CV-09253-JD)
    Including Professional
         Corporations
                                         Case 3:20-cv-09253-JD Document 39-2 Filed 12/29/20 Page 2 of 2



                                  1          I, Camron Dowlatshahi, declare as follows, pursuant to Local Rule 7-11(a):

                                  2          1.      I submit this declaration in connection with the Unopposed Motion for Leave to File

                                  3   Amicus Curiae Brief in Support of Plaintiffs’ Motion for Temporary Restraining Order, filed on

                                  4   behalf of the group of Immigration Law Professors constituting amicus curiae. I am an attorney

                                  5   employed by the law firm Loeb & Loeb LLP and representing amicus curiae. I make this declaration

                                  6   based on my own personal knowledge.

                                  7          2.      On December 28, 2020, counsel for amicus curiae from the law firm Loeb & Loeb

                                  8   LLP contacted defendants’ counsel, who stated that defendants consent to a filing before December

                                  9   31, 2020, that complies with the Court’s requirements.

                            10               3.      Plaintiffs have consented to the motion of amicus curiae.

                            11
                            12        I declare under penalty of perjury that the foregoing is true and correct.

                            13
                            14        Dated: December 29, 2020, Los Angeles, CA

                            15                                                         By: /s/ Camron A. Dowlatshahi

                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                                       -2-
                                           DECLARATION IN SUPPORT OF UNOPPOSED ADMINISTRATIVE MOTION FOR LEAVE TO FILE
      Loeb & Loeb
A Limited Liability Partnership
                                                              AMICUS CURIAE BRIEF (NO. 3:20-CV-09253-JD)
    Including Professional
         Corporations
